Citation Nr: 1041147	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  04-39 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for disabilities of the hands 
and feet due to cold exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1969.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which declined to reopen the Veteran's 
claim of service connection for a disorder of the hands and feet 
due to cold exposure.  In that decision, the Veteran's claim of 
service connection for posttraumatic stress disorder (PTSD) was 
also denied.

Following a timely appeal of the April 2004 rating decision, the 
Veteran's service connection claim for disabilities of the hands 
and feet due to cold exposure was reopened by the Board in a 
November 2007 decision and remand.  On remand, the Board directed 
further development of the service connection claims for both the 
Veteran's hand and feet disabilities and for PTSD.  Such 
development was to include:  providing the Veteran with notice in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); obtaining the Veteran's service personnel file; 
obtaining additional treatment records, including VA treatment 
records from the Columbia and Greenville facilities for the 
period from December 2003; scheduling the Veteran for a VA 
examination of the hands and feet to determine the nature and 
etiology of any diagnosed disorder; scheduling the Veteran for a 
VA examination to determine the nature and etiology of the 
Veteran's claimed psychiatric disorder; and readjudication of the 
Veteran's claims.

Following further development action consistent with the Board's 
remand, the Veteran was granted service connection for PTSD in a 
rating decision that was mailed to him in September 2009.  As the 
Veteran's claim of service connection for PTSD has been granted 
in full, that issue is no longer on appeal before the Board.

Insofar as the Veteran's claim of service connection for a 
disorder of the hands and feet due to cold exposure, the Board 
finds that the action directed in its April 2004 remand has been 
performed.  Accordingly, it is prepared to proceed with appellate 
consideration as to that issue.

The issue of the Veteran's entitlement to service 
connection for chloracne, to include as secondary to Agent 
Orange exposure, has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the 
Veteran sustained an in-service frostbite injury.

2.  The Veteran has been diagnosed with Raynaud's phenomenon of 
the hands and feet that is etiologically related to his in-
service frostbite injury.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for service connection for disabilities of the hands and feet due 
to cold exposure have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing:  (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including Raynaud's disease, may 
be presumed to have been incurred during service if manifested to 
a compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

II.  Analysis

In various submitted statements and through his medical history 
reported at a May 2009 VA examination, the Veteran contends that 
he sustained frostbite of his hands and feet in December 1967 
during basic training at Ft. Jackson, South Carolina.  Consistent 
with those contentions, service personnel records corroborate 
that he was assigned to Ft. Jackson on December 8, 1967 and 
remained there until March 30, 1968.  In describing the reported 
injury, he recalls that he was required to dig a fox hole and to 
occupy the fox hole overnight.  In an October 2005 statement, he 
recalls that the temperature on the evening in question dropped 
unexpectedly.  At his May 2009 VA examination, he reported that 
he did not seek treatment for his frostbite during service.  
Nonetheless, he relates that he has experienced symptoms in his 
hands and feet since that time.

Indeed, service treatment records do not reflect any in-service 
treatment for cold injuries to either the hands or feet.  An 
August 1969 separation examination report does not reveal any 
clinical abnormalities of the skin, hands, or feet.  The 
separation examination report also does not reference any reports 
by the Veteran of an in-service cold weather injury.  Similarly, 
the post-service treatment records do not establish manifestation 
of any cold weather injuries within the one year period following 
the Veteran's discharge from service.

Post-service treatment records from January 1999 reflect 
complaints by the Veteran of a progressive problem with a cold 
sensation in the fingers and toes.  At that time, he related that 
he had been experiencing those symptoms for 30 years, since his 
reported frostbite injury.  In describing his symptoms, the 
Veteran reported that during the winter months his fingers 
blanched before developing red discoloration with accompanying 
stiffness and loss of motion.  On examination, the Veteran's 
fingers were "impressively cool" and did exhibit a blanched 
appearance.  Tests of the radial and ulnar artery suggested 
possible abnormalities with a six second delay in supplying 
capillary color to the palm.  The Board observes that this 
treatment record does not reference specific symptoms or findings 
of the feet.  Nonetheless, the Veteran was diagnosed at that time 
with bilateral upper and lower extremity Raynaud's phenomenon.

In February 1999, the Veteran was referred to Dr. A.A. for 
consultation in regard to the diagnosed Raynaud's phenomenon.  At 
that time, the Veteran again reported that he had been 
experiencing pain and discoloration in his fingers and toes for 
over 20 years.  On examination, the Veteran's extremities were 
again cold to the touch.  Dr. A.A. remarked that the Veteran 
exhibited "classic Raynaud's phenomenon."  At that time, the 
Veteran was advised to seek further follow-up evaluation of his 
DNA, RNA, serum protein electrophoresis, and chest x-rays to rule 
out a secondary cause of his Raynaud's phenomenon.

Follow-up DNA, Smith, and RNA antibody tests were performed in 
March 1999 and were interpreted as being normal.  An examination 
at that time did not reveal any symptoms.  Nonetheless, Dr. A.A. 
provided an ongoing diagnosis of Raynaud's phenomenon.

At an April 1999 VA examination, the Veteran continued to report 
pain in his feet with feelings of coldness during the winter 
which required him to wear socks and shoes at all times.  He 
reported feelings of "hotness" in his feet during the summer 
months.  With regard to his hands, the Veteran reported that they 
became pale in temperatures below 40 degrees with aching in both 
hands and all fingers.  An examination of the feet revealed the 
absence of hair below the ankles, but no significant changes of 
skin color or ulceration.  Radial pulses were 2+ bilaterally.  No 
significant change of pallor was noted in the hands on repeated 
gripping of the fists.  Based upon the findings from the 
examination, the VA examiner determined that there was no 
evidence of a chronic ischemic disease of the hands or feet.

In October 1999, the Veteran returned to Dr. A.A. for treatment 
of the hands.  An examination at that time once again revealed 
that they were cold to the touch.  The Veteran's diagnosis of 
Raynaud's phenomenon was affirmed.

Subsequent private treatment records from Dr. D.K. reveal a 
continued diagnosis of Raynaud's phenomenon of the hands and 
feet.  In January 2003, Dr. D.K. rendered an opinion, based upon 
the Veteran's provided medical history, that the Raynaud's 
phenomenon is related to the reported frostbite injury during 
service.  This opinion was reaffirmed by Dr. D.K. in May 2003.

The Veteran underwent VA examinations of the hands and feet in 
December 2008 and May 2009.  In summary, neither examination 
revealed any anatomical defects of the hands or feet, but did 
reveal the presence of degenerative joint disease of both hands 
and feet.  In the December 2008 report, the VA examiner who 
performed that examination determined that the Veteran's 
bilateral degenerative joint disease was less likely as not a 
result of cold exposure during service.  He does not, however, 
provide any specific findings as to Raynaud's phenomenon, nor 
does he offer an opinion as to whether the Veteran presently 
manifests symptoms from an in-service cold weather injury.  The 
May 2009 VA examination report, however, specifically notes that 
the VA examiner did not observe any synovitis or Raynaud's 
phenomenon during that examination.  Circulation in the hands and 
feet at that time was normal.  Based upon those findings, the VA 
examiner concluded that it is less likely than not that the 
Veteran's present disabilities of the hand and feet have any 
affiliation with frostbite injuries from service.

Based upon the foregoing evidence, the Board finds that the 
Veteran is entitled to service connection for disabilities of the 
hands and feet due to cold exposure.  The Veteran's assertions as 
to ongoing symptoms in his hands and feet since his reported 
December 1967 cold weather injury are not contradicted by any 
inconsistencies or other evidence to the contrary.  Service 
treatment records do not indicate in-service treatment or 
complaints of symptoms in the hands or feet due to a cold weather 
injury, but that is consistent with the Veteran's statement that 
he did not seek treatment for the injury during service.  As 
noted above, service personnel records corroborate that the 
Veteran was assigned to Ft. Jackson during December 1967.  At a 
minimum, the evidence in this case is in relative equipoise as to 
the issue of whether the Veteran sustained an in-service 
frostbite injury.  Resolving reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran did incur an in-service 
frostbite injury.

The private treatment records from Dr. A.A. and Dr. D.K. 
establish that the Veteran has manifested symptoms of pain and 
coldness of the hands and feet which have been diagnosed as 
symptoms of Raynaud's phenomenon.  Based upon the Veteran's 
reported medical history, which the Board finds credible, that 
diagnosis has been etiologically related to the reported 
frostbite injury during service.

The Board takes note of the VA examination reports of April 1999, 
December 2008 and May 2009, which collectively suggest that the 
Veteran does not manifest any disabilities that are related to an 
in-service cold weather injury.  Those opinions are based upon 
the absence of physical findings suggestive of Raynaud's 
phenomenon or other residuals of a cold weather injury.  
Nonetheless, the evidence in this case indicates that the 
Veteran's Raynaud's phenomenon symptoms are intermittent and tend 
to be present in cold temperatures.  Under the circumstances, it 
is plausible that the Veteran's symptoms were simply not present 
during those examinations.  Notwithstanding the absence of 
physical findings at the VA examinations, the private and VA 
treatment records discussed above establish the presence of a 
current disability due to Raynaud's phenomenon that is 
etiologically related to an in-service cold weather injury.

The Board finds that the criteria for service connection for 
disabilities of the hands and feet due to cold exposure have been 
met.  Service connection is accordingly warranted for this 
disorder, and the Veteran's claim is granted in full.

III.  Duties to Notify and Assist

In the current appeal, the Board has considered whether VA has 
fulfilled its notification and assistance requirements under 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. § 3.159.  Nevertheless, given the favorable action 
taken above, no further notification or assistance in developing 
the facts pertinent to this limited matter is required at this 
time.  Indeed, any such action would result only in delay.


ORDER

Service connection for disabilities of the hands and feet due to 
cold exposure is granted.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


